Case 4:18-cv-11796-LVP-RSW ECF No. 45, PageID.191 Filed 04/09/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CAMILE TRIBBLETT,

            Plaintiff,
                                             Civil Case No. 18-11796
v.                                           Honorable Linda V. Parker

CITY OF JACKSON, and
MICHAEL KRUSO in his individual
and official capacity,

          Defendants.
_____________________________/

OPINION & ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
              RECOMMENDATION [ECF NO. 44]

      Plaintiff Camile Tribblett filed this action against Defendants City of

Jackson and Michael Kruso, a police officer employed by the City of Jackson,

alleging excessive force and unlawful search and seizure in violation of 42 U.S.C.

§ 1983. (ECF No. 1.) The Court referred the matter to Magistrate Judge R. Steven

Whalen for the purpose of conducting a settlement conference pursuant to 28

U.S.C. § 636(b)(3). (ECF No. 16.)

      On June 6, 2019, Magistrate Judge Whalen conducted a settlement

conference, during which the parties reached a settlement on the record. (ECF No.

36 at Pg. ID 150.) The agreement included “execution of a full release.” (ECF

No. 33 at Pg. ID 140.) Plaintiff subsequently refused to sign the release approved
Case 4:18-cv-11796-LVP-RSW ECF No. 45, PageID.192 Filed 04/09/21 Page 2 of 4




by counsel for both parties. (ECF No. 36 at Pg. ID 150.) On August 12,

Defendants filed a Motion to Enforce Settlement Agreement, which the Court

referred to Magistrate Judge Whalen for a hearing and determination pursuant to

28 U.S.C. § 636(b)(1)(A). (ECF No. 29.) On September 20, Magistrate Judge

Whalen issued an order granting Defendants’ motion. (ECF Nos. 27, 33.) The

order required Plaintiff to sign the release within 14 days. (ECF No. 33 at Pg. ID

142.) It further noted that failing to do so “will result in sanctions, including

monetary sanctions.” (Id.) Plaintiff failed to comply with the order and, as a

result, Magistrate Judge Whalen issued an order to show cause why Plaintiff

should not be sanctioned. (ECF No. 41.)

      On February 10, 2021, Magistrate Judge Whalen issued a report and

recommendation (“R&R”), concluding that Plaintiff’s response to the show cause

order is inadequate to excuse her failure to comply with the order. (ECF No. 44 at

Pg. ID 185.) Magistrate Judge Whalen recommends that the Court enter an order

(i) dismissing Plaintiff’s Complaint with prejudice; (ii) requiring “Defendants [to]

forward a check for $14,000.00 to Plaintiff’s counsel, who will deduct costs and

attorney fees, and then forward the balance to Plaintiff”; and (iii) requiring

“Defendants [to] withhold $1,000.00 from the original settlement amount of

$15,000.00, as a sanction against the Plaintiff, and in payment of their reasonable

attorney fees in having to bring post-settlement motions.” (Id. at Pg. ID 185-86.)

                                           2
Case 4:18-cv-11796-LVP-RSW ECF No. 45, PageID.193 Filed 04/09/21 Page 3 of 4




      At the conclusion of the R&R, Magistrate Judge Whalen informed the

parties that they must file any objections to the R&R within 14 days. (Id. at Pg. ID

189.) He further advised that, “[f]ailure to file specific objections constitutes a

waiver of any further right of appeal.” (Id. (citing Thomas v. Arn, 474 U.S. 140

(1985); Howard v. Secretary of HHS, 932 F.2d 505 (6th Cir. 1991); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981)).) No party objected and the time to do so

has expired.

      The Court reviewed the February 20, 2021 R&R and concurs with the

conclusions reached by Magistrate Judge Whalen.

      Accordingly,

      The Court ADOPTS Magistrate Judge Whalen’s February 20, 2021 R&R

(ECF No. 44).

      IT IS ORDERED that Plaintiff’s Complaint (ECF No. 1) is DISMISSED

WITH PREJUDICE.

      IT IS FURTHER ORDERED that Defendants shall forward a check in the

amount of $14,000.00 to Plaintiff’s counsel, who shall deduct costs and attorney

fees, and subsequently forward the balance to Plaintiff.

      IT IS FURTHER ORDERED that Defendants shall withhold $1,000.00

from the original settlement amount of $15,000.00, as a sanction against Plaintiff




                                           3
Case 4:18-cv-11796-LVP-RSW ECF No. 45, PageID.194 Filed 04/09/21 Page 4 of 4




and for payment of their reasonable attorney fees in having to bring post-settlement

motions.

      IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE
 Dated: April 9, 2021




                                         4
